Citation Nr: 0427500	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a skin disability, 
including due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for a skin disability, 
including due to exposure to Agent Orange.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

3.  A non-specific skin disorder is not presumed to be caused 
by Agent Orange.  

4.  The veteran's skin disorder is not shown by competent 
evidence to be related to the veteran's active military 
service; and it was not manifest to a compensable degree 
within one year of his discharge from service.  

5.  The preponderance of the evidence is against a finding 
that the veteran's skin disorder is due to exposure to Agent 
Orange in service.  


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by service, including due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) 
(2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

A VA letter issued in November 2002 apprised the veteran of 
the information and evidence necessary to substantiate the 
claim for service connection, which information and evidence, 
if any, that he was to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Specifically, he was advised that VA would obtain his service 
medical records, VA medical records, and other pertinent 
federal records.  Private records would be requested on his 
behalf if she provided the necessary release.  However, it 
was ultimately his responsibility to submit these records.  
He was also requested to provide any evidence in his 
possession that pertained to the claim and to identify any 
outstanding evidence.  The letter described the evidence that 
had already been obtained and associated with the file.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159.  

A recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the veteran's 
claim for service connection for a skin disability was 
initially denied in June 2002 and the VCAA letter was not 
sent until November 2002.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the November 2002 letter, the veteran was asked to 
identify and submit "any additional information or 
evidence."  He was fully informed of where to send the 
evidence, and was provided with release forms so any 
identified private records could be obtained on his behalf.  
The veteran has been provided numerous opportunities to 
identify and submit evidence in support of his claim.  As a 
result, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Since 
this has been accomplished, the Board finds that all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post-service treatment and examination reports.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the issue on appeal.  
The veteran was also afforded the opportunity to present 
testimony at a personal hearing before the undersigned at the 
RO in June 2004.  He testified that he lived in Saigon while 
he was in service, and he recalled that they used to spray 
chemical from helicopters.  He was provided with a physical 
upon his separation from service, but the rash didn't start 
until he got home.  His mother noticed it through the years.  
He had been to numerous medical professionals and no one 
could specifically tell him what he had.  He believed the 
rash was caused by his exposure to Agent Orange.  

Essentially, all available evidence that could substantiate 
the claim has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2003).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Moreover, the Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following disorders:  
hepatobiliary cancers; nasopharyngeal cancer; bone and joint 
cancer; breast cancer; cancers of the female reproductive 
system; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm parameters and infertility; Parkinson's 
disease and parkinsonism; amyotrophic lateral sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity (other than diabetes mellitus, type 
II); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-641 (2003).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  See also Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Proof of direct service connection between exposure 
and disease entails showing that exposure during service 
actually caused the malady, which develops years later.  
Actual causation carries a very difficult burden of proof.  
See Combee at 1042.  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  See 38 U.S.C.A. § 5107 (2002); 
38 C.F.R. § 3.102 (2003).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service personnel records stated in March 1966 
that the veteran served as a member of the Carrier Anti-
Submarine Air Group Fifty-Seven aboard the USS HORNET on 
WESTPAC deployment from November 1965 to March 1966.  During 
that time, the USS HORNET served in direct support of Task 
Force 77 within the Vietnam Combat Zone.  The veteran was 
also determined qualified for hostile fire pay in March 1966.  
In July 1966 the veteran was redesignated to the Pacific 
Fleet Combat Camera Group and retained on board for duty.  
The veteran's DD Form 214 reflects that he served a total of 
two years and approximately ten months in foreign and/or sea 
service.  His awards and decorations include the National 
Defense Medal and the Vietnam Service Medal with bronze star.  
Hence, it has been established that he served in the Republic 
of Vietnam during the Vietnam Era and exposure to Agent 
Orange may be conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2003).

The veteran has asserted that his skin disorder is due to his 
military service, particularly his exposure to Agent Orange.  
As mentioned above, 38 C.F.R. § 3.309(e) lists certain 
diseases for which service connection may be presumed due to 
exposure to herbicide agents.  However, the skin disorders 
that the veteran has been diagnosed with (to include 
irritated seborrheic keratosis and tinea versicolor) are not 
included in that list; and he was not diagnosed with 
chloracne, the skin disability that is included in the list.  
Consequently, service connection for a skin disorder due to 
exposure to Agent Orange may not be granted on a presumptive 
basis.  See 38 C.F.R. § 3.309(a), (e).  Since service 
connection may not be allowed on a presumptive basis, the 
veteran must show that the disability was incurred in or 
aggravated by service on a direct basis.  

The veteran's service medical records (SMRs) do not reflect 
any diagnoses of a skin disorder.  SMRs dated February 1966 
indicated that the veteran sought treatment for an erosion on 
his right palm, but lab results stated that the KOH 
examination was negative for a fungal infection.  There is no 
further mention of any skin disorder in service.  

The veteran's medical history reveals that he was initially 
treated for his skin disorder in November 1991 by Dr. R.J.T.  
Medical documents state that the veteran had a 4 x 4 mm half 
torn verrucous papule with underlying erythema of the left 
posterior shoulder that was diagnosed as irritated seborrheic 
keratosis.  In January 1993, the veteran was seen by Dr. E.B. 
(of D.A.).  The veteran complained of red spots on his back 
and was diagnosed with tinea versicolor.  Dr. J.B. (also of 
D.A.) reviewed the veteran's information and diagnosed him 
with irritated seborrheic keratosis.  In July 1994, the 
veteran was again seen at D.A. by Dr. E.B.  He was diagnosed 
with continuing tinea versicolor and seborrheic keratosis.  

In January 2003, Dr. E.B. of D.A. submitted a letter to VA 
stating that the veteran had advised him that he was exposed 
to the herbicide Agent Orange in Vietnam during his military 
career.  Dr. E.B. stated that it was conceivable that the 
veteran's skin disorder was caused by this contact.  He also 
stated that the veteran had a form of chloracne of an 
untreatable nature related to this contact.  

In March 2003, the veteran was seen at a VA dermatology 
clinic.  The examiner stated that the veteran had a red rash 
on his back, previously treated as tinea versicolor.  On the 
veteran's last visit to the clinic, a fungal culture was 
taken that came back negative.  The examiner diagnosed the 
veteran with a pruritic disorder, unspecified.  Later in 
March 2003, an addendum was associated with the earlier VA 
examination.  The examiner stated that it was actually a KOH 
examination that was negative for tinea versicolor.  The 
veteran appeared for a VA compensation and pension 
examination in May 2003.  After review of the claims folder, 
the examiner diagnosed the veteran with chronic, mild 
irritation of the back and chronic hand eczema.  A 
handwritten note was later associated with the claims folder 
in November 2003, stating that the veteran's diagnosis for 
the May 2003 examination was transient acantholytic 
dermatitis (Grover's Disease).

In considering the merits of these opinions, the Board points 
out that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In January 
2003, Dr. E.B. of D.A. submitted a letter on the veteran's 
behalf concluding that it was conceivable that the veteran's 
skin disorder was caused by Agent Orange and that he suffered 
from a form of chloracne.  He did not provide any scientific 
evidence to support his opinion, or to explain the reasons 
for his change of opinion.  During the veteran's former 
visits to D.A., Dr. E.B. diagnosed the veteran with tinea 
versicolor and irritated seborrheic keratosis.  As such, the 
Board finds the opinion lacking probative value.  

Additionally, the use of the word "conceivable" makes the 
opinion of an examiner speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also, Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).

The remaining medical evidence shows that the veteran has 
been diagnosed with numerous other skin disabilities, but not 
chloracne.  Furthermore, he has not demonstrated continuity 
of symptomatology sufficient to establish service connection 
under 38 C.F.R. § 3.303(b).  The medical evidence reflects 
that the veteran's skin disorder was first clinically 
manifest in November 1991, almost 25 years after his 
discharge from service.  Finally, the examiners have not 
related the currently diagnosed skin disability to the 
veteran's active military service.  

To the extent that the veteran offers his own statements to 
demonstrate a causal relationship between his skin disorder 
and his military service, including exposure to Agent Orange 
the Board notes that, as a lay person, he is not capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opining 
on matters requiring medical knowledge), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his opinion is also not a sufficient 
basis for an award of service connection.  

The letter submitted by the veteran's wife in January 2002 is 
also not probative.  She attempted to recall events that took 
place more than 20 years ago, and is also not a medical 
professional.  

The Board concludes there is no justification or need for 
referral for an additional VA opinion in this case.  Since 
there is no evidence of any type of treatment for a skin 
disability during the veteran's active military service, any 
opinion relating his current disorder to service would be 
based solely on history as provided by the veteran, as 
opposed to objective documentation.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  For this reason, the Board finds 
that there is no basis for obtaining a VA opinion regarding 
the etiology of the veteran's currently manifested skin 
disorder under the VCAA, as there is no reasonable 
possibility that such an opinion could substantiate his claim 
on a direct basis.  See 38 U.S.C.A. § 5107 (West 2002).  

The Board concludes that the preponderance of the evidence is 
against a finding that a skin disorder was caused by exposure 
to Agent Orange in service; continuity of symptomatology has 
not been demonstrated, and there is no medical opinion 
relating the skin disorder to any other incident or aspect of 
the veteran's active military service.  Accordingly, the 
claim for service connection for a skin disability, including 
due to exposure to Agent Orange must be denied.  See Gilbert, 
supra.  




ORDER


Service connection for a skin disability, including due to 
exposure to Agent Orange, is denied.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



